Name: Commission Implementing Decision (EU) 2018/1970 of 11 December 2018 amending and extending Implementing Decision (EU) 2016/412 authorising Member States to provide for a temporary derogation from certain provisions of Council Directive 2000/29/EC in respect of ash wood originating or processed in Canada (notified under document C(2018) 8240)
 Type: Decision_IMPL
 Subject Matter: trade policy;  agricultural activity;  international trade;  agricultural policy;  wood industry;  America;  trade;  European Union law
 Date Published: 2018-12-13

 13.12.2018 EN Official Journal of the European Union L 316/19 COMMISSION IMPLEMENTING DECISION (EU) 2018/1970 of 11 December 2018 amending and extending Implementing Decision (EU) 2016/412 authorising Member States to provide for a temporary derogation from certain provisions of Council Directive 2000/29/EC in respect of ash wood originating or processed in Canada (notified under document C(2018) 8240) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the first indent of Article 15(1) thereof, Whereas: (1) Commission Implementing Decision (EU) 2016/412 (2) authorised Member States to provide for a temporary derogation from Article 5(1) of Directive 2000/29/EC in conjunction with point 2.3 of Section I of Part A to Annex IV to that Directive for special requirements concerning the introduction into the Union of ash (Fraxinus L.) wood originating in Canada. (2) Implementing Decision (EU) 2016/412, extended by Commission Implementing Decision (EU) 2017/2180 (3), expires on 31 December 2018. In view of the experience gained during the application of Implementing Decision (EU) 2016/412 and on the basis of information obtained during a Commission audit in Canada in June 2018, it is appropriate to continue applying its requirements under this Decision. (3) Therefore Implementing Decision (EU) 2016/412 should be extended until 30 June 2020 in order to review it on the basis of new scientific and technical developments. (4) On the basis of the information obtained during an audit by the Commission in Canada in June 2018, and of the information provided by the National Plant Protection Organization of Canada, it is appropriate that specific conditions should be set out concerning audit of records and procedures, and labelling, pre-shipment inspections and monitoring at approved sawmills. (5) Implementing Decision (EU) 2016/412 should be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendments to Implementing Decision (EU) 2016/412 Implementing Decision (EU) 2016/412 is amended as follows: (1) Article 2(2)(b)is replaced by the following: (b) the bundle number(s) corresponding to each specific bundle being exported; (2) In Article 5, 31 December 2018 is replaced by 30 June 2020. (3) The Annex is amended as follows: (a) In point 2(c), the following paragraph is added: In the case these audits are performed by an agency approved by CFIA, CFIA must carry out six-monthly audits of this work. The six-monthly audits shall include the verification of the procedures and documentation of the agency and audits at approved facilities; (b) Point 4 is replaced by the following: The specified wood destined for the Union must be inspected before export by CFIA, or an agency approved by CFIA, to ensure that the requirements laid down in points 1 and 3 are met. Article 2 Addressees This Decision is addressed to the Member States. Done at Brussels, 11 December 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision (EU) 2016/412 of 17 March 2016 authorising Member States to provide for a temporary derogation from certain provisions of Council Directive 2000/29/EC in respect of ash wood originating or processed in Canada (OJ L 74, 19.3.2016, p. 41). (3) Commission Implementing Decision (EU) 2017/2180 of 16 November 2017 extending the period of validity of Implementing Decision (EU) 2016/412 authorising Member States to provide for a temporary derogation from certain provisions of Council Directive 2000/29/EC in respect of ash wood originating or processed in Canada (OJ L 307, 23.11.2017, p. 57).